In an action to recover damages for malpractice, plaintiff appeals from an order of the Supreme Court, Kings County, dated November 10, 1960, granting a motion by the defendant hospital, in which the individual defendants joined, to change the place of trial of the action from Kings County to Delaware County. Order affirmed, with $10 costs and disbursements to the defendant hospital and $10 costs and disbursements to the two individual defendants. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.